UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19644 YOU On Demand Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1778374 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27 Union Square West, Suite 502 New York, New York10003 (Address of principal executive offices) 212-206-1216 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “larger accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 785,034,721 shares as of November 14, 2011. QUARTERLY REPORT ON FORM 10-Q OF YOU ON DEMAND HOLDINGS, INC. FOR THE PERIOD ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings 36 Item1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Removed and Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 References Except as otherwise indicated by the context, references in this report to (i) the “Company,” “we,” “us,” and “our” are to the combined business of YOU On Demand Holdings, Inc. (formerly China Broadband, Inc.), a Nevada corporation, and its consolidated subsidiaries; (ii) “CB Cayman” are to our wholly-owned subsidiary China Broadband, Ltd., a Cayman Islands company; (iii) “WFOE” are to our wholly-owned subsidiary Beijing China Broadband Network Technology Co., Ltd., a PRC company; (iv) “Jinan Broadband” are to our 51% owned subsidiary Jinan Guangdian Jia He Broadband Co. Ltd, a PRC company; (v) “Shandong Media” are to our 50% joint venture Shandong Lushi Media Co., Ltd., a PRC company; (vi) “Jinan Zhong Kuan” are to Jinan Zhong Kuan Information Technology Co. Ltd., a PRC company controlled by CB Cayman through a trust agreement with shareholder(s); (vii) “AdNet” are to our previously controlled subsidiary Wanshi Wangjing Media Technologies (Beijing) Co., Ltd. (a/k/a AdNet Media Technologies (Beijing) Co., Ltd.), a PRC company; (viii) “Sinotop Hong Kong” are to Sinotop Group Limited, a Hong Kong company wholly-owned by CB Cayman; (ix) “Sinotop WFOE” are to Youdian Interaction (Beijing) Technology Co, Ltd., a PRC company wholly-owned by Sinotop Hong Kong; (x) “Sinotop Beijing” or “Sinotop” are to Beijing Sino Top Scope Technology Co., Ltd, a PRC company controlled by Sinotop Hong Kong through contractual arrangements; (xii) “Zhong Hai Video” are to Zhong Hai Shi Xun Information Technology Co., Ltd., a PRC company 80% owned by Sinotop Beijing; (xiii) “Hua Cheng” are to Hua Cheng Hu Dong (Beijing) Film and Television Communication Co., Ltd., a PRC company 39% owned by Sinotop Beijing; (xiv) “SEC” are to the United States Securities and Exchange Commission; (xv) “Securities Act” are to Securities Act of 1933, as amended; (xvi) “Exchange Act” are to the Securities Exchange Act of 1934, as amended; (xvii) “PRC” and “China” are to People’s Republic of China; (xviii) “Renminbi” and “RMB” are to the legal currency of China; (xix) “U.S. dollar,” “$” and “US$” are to United States dollars; and (xx) “VIEs” refers to our variable interest entities, including Jinan Broadband, Shandong Media and Sinotop Beijing. 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements. YOU ON DEMAND HOLDINGS, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 Page Consolidated Balance Sheets 4 Unaudited Consolidated Statements of Operations 5 Unaudited Consolidated Statement of Changes in Shareholders’ Equity and Comprehensive Loss 6 Unaudited Consolidated Statements of Cash Flows 7 Notes to Unaudited Consolidated Financial Statements 8 3 Table of Contents YOU On Demand Holdings, Inc. and Subsidiaries (Formerly China Broadband, Inc.) CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable equity securities, available for sale Accounts receivable, net Inventory Licensed content, current - Prepaid expenses Loan receivable from related party Amounts due from shareholders Amount due from non-controlling interest Other current assets Total current assets Property and equipment, net Licensed content, noncurrent - Intangible assets, net Goodwill Investment in equity investment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and liabilities Deferred revenue Loan payable - Payable to Jinan Parent Other current liabilities Contingent purchase consideration liability, current - Total current liabilities Contingent purchase consideration liability Deferred tax liability and uncertain tax position liability Total liabilities Commitments and Contingencies Convertible reedeemable preferred stock, $.001 par value; 50,000,000 shares authorized Series A - 7,000,000 shares issued and outstanding, liquidation preference of $3,500,000 Series B - 10,266,800 shares issued and outstanding, liquidation preference of $5,133,400 Shareholders' equity Common stock, $.001 par value; 1,500,000,000 shares authorized, 785,034,721 and 660,768,748 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total YOU On Demand shareholders' equity Noncontrolling interests Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements. 4 Table of Contents YOU On Demand Holdings, Inc. and Subsidiaries (Formerly China Broadband, Inc.) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Revenue $ Cost of revenue Gross profit Selling, general and adminstrative expenses Professional fees Depreciation and amortization Impairments of long-lived assets - Loss from operations ) Interest & other income / (expense) Interest income Interest expense ) Right to purchase expense - - ) - Inducement to convert and reduction in conversion price of convertible notes - ) - ) Cost of reduction in exercise price of certain warrants - ) - ) Change in fair value of warrant liabilities - - Change in fair value of contingent consideration - - Gain on sale of securities - - - Gain (loss) on equity investment - ) - Gain on deconsolidation of AdNet - - Other ) ) ) Net income (loss) before income taxes and noncontrolling interest ) ) ) Income tax benefit Net income (loss), net of tax ) ) ) Plus:Net loss attributable to noncontrolling interests Net income (loss) attributable to YOU On Demand shareholders $ $ ) $ ) $ ) Dividends on preferred stock - ) - ) Net income (loss) attributable to YOU On Demandcommon s/h $ $ ) $ ) $ ) Net income (loss) per share Basic $
